DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated July 20, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s amendments filed November 10, 2020 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection under 35 USC 102, the rejection is overcome by the amendment to claim 1 to eliminate H as an option for R3.


Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the examiner searched the compound based on the elected species above, wherein: no prior art was found to read on the elected species.  As such, the scope of the search and consideration was expanded to also include the compound 
    PNG
    media_image1.png
    129
    216
    media_image1.png
    Greyscale
.  In view of the claim amendment to exclude the previously rejected compound, the scope of the search and consideration was again expanded to include the compounds described in the rejections herein.  Since this scope was not found to be allowable, the scope of the search and examination was not extended further.

Status of the Claims
Currently, claims 1-3, 6, 11, 13, 15, 17, 20, 22-25, 32, 33, 54 and 55 are pending in the instant application.  All of the pending claims read on an elected invention and species and therefore remain under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.














It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available 

Claim(s) 1-3, 6, 11, 13, 15, 22 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1032997-79-7, which has an entry date of 08 July 2008.
Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    311
    396
    media_image4.png
    Greyscale
 which reads on the claimed compound where L1 is a bond, R1 is H, L2 is C(O); R2 is t-butyloxy; L3 is CONRa3 where Ra3 is H; R3 is propyl; and R4 is H.    With respect to the pharmaceutical composition of claim 33, it is noted that the prior art teaches the above mentioned compound in a solution of unbuffered water (see molar solubility data), which reads on the required pharmaceutically acceptable excipient.  Since the prior art teaches all required features of the instant claims, the claims are anticipated.  

Claim(s) 1-3, 6, 11, 13, 20, 22, 23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1820968-73-7, which has an entry date of 19 November 2015.
Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image5.png
    208
    481
    media_image5.png
    Greyscale
 which reads on the claimed compound where L1 is a bond, R1 is H, L2 is C1-alkylene-arylene; R2 is methoxy; L3 and R3 together are oxo, and R4 is H.    With respect to the pharmaceutical composition of claim 33, it is noted that the prior art teaches the above mentioned compound in a solution of unbuffered water (see molar solubility data), which reads on the required pharmaceutically acceptable excipient.  Since the prior art teaches all required features of the instant claims, the claims are anticipated.  

Claim Objections
Claims 17, 24, 25 and 32 are objected to for depending on a rejected base claim but appear allowable if rewritten in independent form.

Conclusion
Claims 54 and 55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699